Citation Nr: 1760675	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-43 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to June 1991.

This appeal arose to the Board of Veterans' Appeals (Board) from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned. A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable evaluation for bilateral hearing loss. Due to the Veteran's assertion that his condition has worsened since his last examination, the Board finds a remand necessary before adjudication.

The Veteran last received a VA examination in January 2013. However, at the August 2017 hearing, the Veteran reported that his bilateral hearing loss had worsened. The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). Accordingly, another examination is in order.

Also, the results of a private audiogram conducted by Carolina Audiology in March 2016 were provided in graphic representations without interpretation as to the exact pure tone thresholds found at the appropriate frequencies. Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  The Board is unable to interpret the audiometric results regarding the severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA and private medical treatment records for hearing loss.

2. Contact Carolina Audiology, where the March 2016 private audiogram was conducted, for purposes of interpretation of the graphical audiogram. The audiologist who conducted the examination should be asked to: (i) clarify whether the audiologist is a state-licensed audiologist; (ii) provide exact numbers in decibels for the pure tone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); (iii) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (iv) if the Maryland CNC test was used, identify the speech discrimination scores.

Any negative responses should be noted in the file.

3. After the above development has been completed, schedule the Veteran for an examination to determine the severity of his bilateral hearing loss. 

After reviewing the claims file, including the March 2016 audiogram from Carolina Audiology, and examining the Veteran, the examiner is asked to respond to the following:

a. Elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment; and 

b. Determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  All testing deemed necessary by the examiner must be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.

***If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should explain IN DETAIL why valid and reliable audiometric data could not be obtained.
	
All findings and conclusions should be accompanied by complete rationale, set forth in a legible report.

4. Finally, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




